TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00008-CV



                                  Paul D. Simmons, Appellant

                                                 v.

                                  Teresa A. Simmons, Appellee


    FROM DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
        NO. B130232F, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due on February 2, 2015. On appellant’s

motion, the deadline for filing was extended to April 13, 2015. Appellant has now filed a second

motion requesting that the Court extend the time for filing appellant’s brief an additional 60 days.

We grant the motion for extension of time and order appellant to file a brief no later than June 12,

2015. No further extension of time will be granted, and a failure to comply with this order may

result in the dismissal of this case for want of prosecution. See Tex. R. App. P. 38.8(a).

               It is so ordered this 30th day of April, 2015.



Before Chief Justice Rose, Justices Goodwin and Field